Citation Nr: 9903943	
Decision Date: 02/11/99    Archive Date: 02/17/99

DOCKET NO.  91-35 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease.

2.  Entitlement to service connection for hearing loss of the 
left ear on a direct basis or secondary to service-connected 
diabetes mellitus.

3.  Entitlement to service connection for gum disease 
secondary to diabetes mellitus or on a direct basis.

4.  Entitlement to an increased evaluation for diabetes 
mellitus with background retinopathy and early cataracts, 
currently evaluated as 40 percent disabling.

5.  Entitlement to an increased evaluation for hypertension, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had periods of active service from July 1955 to 
July 1959 and from October 1959 to September 1975.

This case was most recently before the Board of Veterans' 
Appeals (Board) in March 1993 at which time it was remanded 
to the Department of Veterans Affairs (VA) Regional Office 
(RO) in San Diego, California, for further development.  
During the pendency of the appeal, the disability evaluation 
for the veteran's diabetes mellitus with background 
retinopathy and early cataracts was increased from 20 percent 
to 40 percent disabling, effective July 16, 1991.  The record 
shows the veteran has a number of service-connected 
disabilities in addition to his diabetes mellitus and 
hypertension.  His combined disability evaluation, with 
consideration of the bilateral factor, is 80 percent.  He has 
been determined to be entitled to a total rating based on 
unemployability by reason of his service-connected 
disabilities from January 20, 1995.  Entitlement to special 
monthly compensation under the provisions of 38 U.S.C.A. 
§ 1114 on account of the loss of use of a creative organ is 
also in effect, effective December 2, 1992.  Basic 
eligibility to benefits under 38 U.S.C. Chapter 35 has been 
established since January 20, 1995.  

In a January 1998 communication the veteran withdrew the 
issues of his entitlement to an increased rating for 
residuals of pulmonary tuberculosis, rated as 30 percent 
disabling, and to a compensable evaluation for impotence.  


FINDINGS OF FACT

1.  There is no competent evidence of a nexus between any 
current coronary artery disease and the veteran's active 
service.

2.  There is no competent evidence of a nexus between any 
current hearing loss of the left ear and the veteran's active 
service or of a relationship between left-sided hearing loss 
and the veteran's service-connected diabetes mellitus.

3.  There is no competent evidence of a nexus between any 
current gum disease and the veteran's active service or of 
any relationship between any gum disease and the veteran's 
service-connected diabetes mellitus.

4.  It is not shown that the veteran's diabetes mellitus 
requires a restricted diet, with regulation of activities 
with episodes of ketoacidosis or hypoglycemic reactions 
requiring 1 or 2 hospitalizations per year or visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.  

5.  The veteran has been taking anti-hypertensive medication 
for many years.

6.  Examination by VA in September 1997 revealed blood 
pressure readings of 150/60 while sitting, 140/65 while 
standing, and 140/58 while recumbent.  The diastolic pressure 
has not been shown to be predominantly 110 or more with 
definite symptoms.  





CONCLUSIONS OF LAW

1.  The claim for service connection for coronary artery 
disease is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

2.  The claim for service connection for hearing loss of the 
left ear is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

3.  The claim for service connection for gum disease is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

4.  The criteria for a rating in excess of 40 percent for 
diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.119, 
Diagnostic Code 7913 (1998).  

5.  The criteria for a rating in excess of 10 percent for 
hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.104, Diagnostic 
Code 7101 (1996 & 1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Coronary Disease,
Hearing Loss of the Left Ear, and/or Gum Disease

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in line of duty or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991).  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required when the condition 
noted during service is not, in fact, shown to be chronic, or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(d).

The United States Court of Veterans Appeals (Court) has held 
that the chronicity provisions under 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of the date, shows that 
a veteran had a chronic condition in service or during an 
applicable presumptive period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition for which, under the case law, lay observation is 
competent.  If the chronicity provision is not applicable, a 
claim may still be well grounded if the condition is observed 
during service or during the applicable presumptive period 
and continuity of symptomatology is demonstrated thereafter, 
and competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 489 (1997).

Also, disability which is proximately due to or the result of 
a service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a) (1998).

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  The Court has held that a well-
grounded claim is a "plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only plausible to satisfy 
the initial burden of § [5107(a)]."  Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  The Court has also held that 
although a claim need not be conclusive, the statute provides 
that it must be accompanied by evidence showing "a belief by 
a fair and impartial individual" that the claim is plausible.  
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  

If the appellant fails to submit a well-grounded claim, VA is 
under no duty to assist him in any further development of the 
claim.  38 U.S.C.A. § 5107(a); See Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990); See also Grottveit v. Brown, 
5 Vet. App. 91, (1993); 38 C.F.R. § 3.159(d) (1998).

The Court has also held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
is required."  Grottveit v. Brown, 5 Vet. App. at 93.  The 
Court has further held that "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
or incidents that result in a disability.  In the absence of 
proof of a present disability, there could be no valid 
claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
See also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 
(1992).  A lay person is not competent to make a medical 
diagnosis which would relate a medical disorder to a specific 
cause.  Therefore, if the determinative issue is one of 
medical etiology or medical diagnosis, competent medical 
evidence must be submitted to make the claim well grounded.  
See Grottveit, 5 Vet. App. At 92-93.  

In Caluza v. Brown, 7 Vet. App. 498, 506 (1995), the Court 
reaffirmed these holdings, stating in order for a claim to be 
well grounded, there must be competent evidence of a current 
disability (or medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the inservice injury or 
disease and the current disability (medical evidence).  In 
the absence of competent medical evidence of a causal link to 
service or evidence of chronicity or continuity of 
symptomatology, a claim is not well grounded.  See Chelte v. 
Brown, 10 Vet. App. 268, 271 (1997).  

Coronary Artery Disease

With regard to the claim for service connection for coronary 
artery disease, the evidence over the years has been somewhat 
inconclusive, but a review of the entire claims folder was 
conducted by a VA physician who had examined the veteran 
previously in 1997 and 1998 and indicated in a September 1998 
communication that the veteran did not have evidence of 
coronary artery disease at that time.  As it is not shown 
that the veteran currently has coronary disease, he does not 
meet one of the Caluza requirements for a well-grounded 
claim.  As a result, the claim with regard to service 
connection for coronary artery disease is not well grounded 
and must be denied.

In his September 1998 communication the physician reported 
that the veteran initially presented to him in September 1997 
complaining of chest pain and shortness of breath on 
exertion.  The veteran reportedly had similar symptoms in 
1992.  In 1997 the physician determined that the veteran had 
coronary artery disease based on a positive exercise 
treadmill test and symptoms, which on most occasions were 
sufficient evidence to make that diagnosis.  He related the 
veteran had a clearly positive ETT in 1997 and also had 
symptoms.  However, the veteran had an essentially normal 
echocardiogram without any evidence of regional or motion 
abnormalities in 1992.  The physician opined that it was 
completely plausible that a patient could have a false 
positive exercise treadmill test, but if the patient did in 
fact have symptoms of the angina and a positive ETT, the 
presumption was made that that individual did in fact have 
coronary artery disease. 

The physician went on to state that the veteran, however, 
related to him later on in further evaluation in 1998 that he 
had had a cardiac catheterization and echocardiogram 
previously which were within normal limits.  He had available 
to him the results of the echocardiogram, but not of the 
catheterization.  The physician stated, however, that it 
should be pointed out that the veteran had a positive 
exercise treadmill test as evidenced by 2-millimeter ST 
segment depressions in II, III, aVF, and V4 through V6.  He 
stated this was the reason he declared the veteran had 
coronary artery disease in September 1997.  However, he 
related on reevaluation of the veteran in July 1998, the 
veteran had a Persantine thallium test that was essentially 
negative.  The physician noted that the Persantine thallium 
was a more sensitive and specific test for coronary artery 
disease.  He indicated that test revealed no evidence of 
inducible ischemia.  The veteran had normal electrocardiogram 
tracings without any evidence of previous myocardial 
infarction and in 1992 he also had a normal echocardiogram.  
By the veteran's report, he had had a normal cardiac 
catheterization (this is documented by the evidence of 
record).  

Accordingly, based on the evidence that was available in July 
1998, the physician determined that the veteran did not have 
inducible ischemia and, therefore, did not have coronary 
artery disease.  The reason for the discrepancy was fairly 
clear and was not so uncommon, he indicated, concerning the 
fact that the veteran's exercise treadmill test was possibly 
a false-positive test.  He noted that the veteran had a 
normal echocardiogram and a normal Persantine thallium test 
in 1998.  The physician opined that, based upon what was 
available to him in September 1998, he declared the veteran 
did not have inducible ischemia and evidence of ischemia by 
Persantine thallium.  He noted that the veteran, by his own 
report, continued to have occasional angina-like symptoms.  
He stated it, therefore, was possible that the veteran's 
angina was related to his hypertension and not necessarily to 
coronary artery disease.  

In summary, the physician indicated that the veteran's past 
medical history when seen in July 1998 was positive for 
hypertension and a history of angina.  He added, however, 
that the veteran had a positive exercise treadmill test in 
1992, but a negative cardiac catheterization that same year, 
and that by itself ruled out coronary artery disease.  When 
he initially saw the veteran in September 1997, what he had 
available to him was only the positive exercise treadmill 
test and the veteran's symptoms.  He added that as they went 
along and did further testing the veteran told him about the 
echocardiogram and the negative cardiac catheterization, and 
he determined that the veteran's symptoms of chest pain and 
angina were not cardiac in origin and that the veteran had no 
evidence of coronary artery disease.  He stated this was 
substantiated by the negative echocardiogram in 1992 and also 
by a negative Persantine thallium, which was a more sensitive 
and specific test, which was performed in 1998.  The 
physician reemphasized that, in his opinion, the veteran did 
not have evidence of inducible ischemia or coronary artery 
disease at the present time.

In view of the foregoing, while there was some evidence of 
the possibility of the presence of coronary artery disease, 
the most recent medical evidence of record indicates that, 
from a longitudinal standpoint, the veteran does not have 
coronary artery disease.  Without the presence of a chronic 
disability, he does not meet one of the requirements for a 
well-grounded claim.  His claim with regard to service 
connection for coronary artery disease on any basis is, 
therefore, not well grounded and must be denied.

Hearing Loss of the Left Ear

With regard to the claim for service connection for hearing 
loss of the left ear, a review of the evidence of record 
reveals the presence of a report of a service department 
outpatient consultation visit in March 1990 at which time 
there was a notation that the veteran had hearing loss which 
"may be" secondary to diabetes mellitus.  

In October 1993 the veteran was accorded an audiometric 
examination by VA.  He stated that, in June 1989, he woke up 
on one occasion with a sudden onset of hearing loss of the 
left ear.  He believed it had gotten worse since that time 
and he attributed the condition to his service-connected 
diabetes.  Audiometric testing showed hearing within normal 
limits with the right ear.  The left ear showed a moderate 
sensorineural hearing loss with no ability to understand 
speech.  

The veteran was accorded another rating examination by VA in 
January 1995.  It was noted that he had a history of sudden 
hearing loss in the left ear in 1989.  The impression was 
that he had sudden and significant hearing loss, which "may 
be secondary to diabetes, possible atherosclerotic disease 
with occlusion of the small vessel or a possible viral 
infection at the time of sudden hearing loss."  

Another audiometric examination was accorded the veteran by 
VA in May 1995.  It was noted that he had worked three years 
on a flight deck as a corpsman, but the rest of his time in 
service was in fairly noise-free areas.  The veteran again 
reported sudden hearing loss in 1989 to the left ear.  It was 
indicated that, although he was seen by many specialists, it 
was unclear that the cause of the loss to the left ear was 
based on history provided by the veteran.  Current 
examination showed normal hearing for the right ear.  The 
left ear exhibited a moderate to severe sensorineural hearing 
loss from 250 through 8,000 hertz.  The veteran exhibited 
excellent speech discrimination at normal loudness levels in 
the right ear and only 12 percent very poor word 
discrimination at increased sensation levels in the left ear.  
The examiner opined that he would be "hard pressed" to 
determine the specific cause for hearing loss in the left 
ear.  He noted that, typically in an individual with diabetes 
mellitus, one would see bilateral loss.  He stated that 
increased hearing loss in general was a risk with diabetes, 
although unilateral sudden losses were not consistent at all 
times, although the etiology for the loss should be 
determined by a physician.

The veteran was accorded another audiometric examination by 
VA in March 1997.  The veteran again stated that around 1989 
and 1990 he experienced sudden onset of hearing loss of the 
left ear on one occasion while he was awakened doing nothing 
in particular.  Current examination showed hearing in the 
right ear was normal.  There was sensorineural hearing loss 
of the left ear which was essentially unchanged from a 
previous examination.  The examiner stated that, after review 
of the veteran's claims folder, it was his opinion that there 
was no connection between the hearing loss of the left ear 
and the veteran's service-connected diabetes mellitus.  The 
examiner stated the rationale for the opinion was that the 
veteran affirmed on repeated questioning that his unilateral 
hearing loss occurred suddenly on one occasion in 1989 while 
he was awakened doing nothing in particular.  The veteran 
stated that, from one moment to the next, his left ear 
sounded or felt as though a large sea shell had been placed 
over it.  Additional rationale included the fact that the 
veteran's hearing loss remained essentially stable over a 
long period of time.  Notation was also made that the right 
ear was not and continued to be uninvolved.  The examiner 
indicated that, while diabetes could cause sensorineural 
loss, he knew of no instance in over 27 years of clinical 
experience or of any medical literature which documented 
sudden onset of unilateral loss which was caused by diabetes.  
In the physician's experience, hearing loss associated with 
diabetes was gradual in onset, was progressive, and affected 
both ears, not just one.  He opined that the veteran's sudden 
onset loss fit the classic profile of sudden onset idiopathic 
sensorineural loss.  The physician stated that, while he did 
not dispute the veteran's claim that diabetes could result in 
or worsen hearing, he strongly disagreed with the conclusion 
that the veteran's particular hearing loss was related to his 
diabetes.  He stated that such a conclusion was totally 
unfounded, based on the evidence of record, his clinical 
experience, and the pertinent literature.  

A review of the record reveals that the veteran has not 
presented evidence of a nexus between unilateral hearing loss 
and his service-connected diabetes mellitus.  Although he has 
expressed his own opinion that the hearing loss is related to 
his service-connected diabetes mellitus, he does not meet the 
burden imposed by 38 U.S.C.A. § 5107(a) merely representing 
his own testimony, because lay persons are not competent to 
offer medical opinions.  See Grottveit, 5 Vet. App. at 93.  
In the absence of competent evidence of a nexus between 
unilateral hearing loss and the service-connected diabetes 
mellitus or of a link between hearing loss and active 
service, the claim for service connection for that disability 
is not well grounded and must be denied.

Gum Disease

With regard to the claim for service connection for gum 
disease, of record is a March 1991 communication from the 
chief of the dental service of the VA Medical Center, San 
Diego, California, in which an opinion was expressed that 
diabetes was not an etiologic factor in adult periodontal 
disease, nor could the presence of periodontal disease be 
attributed to diabetes.  The veteran submitted evidence at a 
personal hearing before the undersigned in December 1992 to 
the effect that "some doubt" remained as to whether or not 
there was a relationship between diabetes and periodontal 
disease.  The report submitted by the veteran indicated that 
diabetes increased the risk of developing periodontal disease 
in a manner which could not be explained on the basis of age, 
sex, and hygiene or other dental measures.  It was indicated 
that periodontitis should be considered the potential 
complication of diabetes in an evaluation of patients.  

The veteran was accorded an examination by a VA dentist in 
September 1993.  There were multiple missing teeth and ill-
fitting partial dentures.  There was also mild to moderate 
periodontal bone loss on remaining teeth.  The examiner 
stated that there was "no proven relationship" between adult-
onset diabetes and the development of periodontal disease.

Of record is a copy of an article from a medical publication 
in December 1994 in which there was reference to a finding 
that individuals with diabetes had an increased risk of 
periodontal disease.  The article did not address the 
veteran's specific situation.  Additionally, it does not 
implicate diabetes as causing periodontal disease.  The 
article is not nearly as persuasive as the opinion of the 
examiner who had the opportunity to observe the veteran.

Although the veteran has expressed his own opinion that he 
has periodontal disease which is related to service or to his 
service-connected diabetes mellitus, he does not meet the 
burden imposed by 38 U.S.C.A. § 5107(a) merely by presenting 
his own testimony, because lay persons are not competent to 
offer medical opinions.  In the absence of competent evidence 
of gum disease during service or years thereafter, or of a 
nexus between any current gum disease and the service-
connected diabetes mellitus, the claim for service connection 
for periodontal disease is not well grounded and must be 
denied.  

Increased Ratings

Initially, the Board finds that the claims for increased 
ratings are well grounded within the meaning of the statutes 
and judicial construction.  38 U.S.C.A. § 5107; see also 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  The VA, 
therefore, has a duty to assist the veteran in developing the 
facts pertinent to his claims.  38 U.S.C.A. § 5107(a).  The 
Board is satisfied that all relevant evidence has been 
obtained with respect to the claims and that all relevant 
facts have been developed.

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied.  If the 
evidence is in support of a claim or is in equal balance, the 
claim is allowed.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code are set forth in the VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. 
Part 4, representing the average impairment of earning 
capacity resulting from disability.  Generally, the degree of 
disability specified is considered adequate to compensate for 
a loss of working time proportionate to the severity of the 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Further, although a review of the recorded history of a 
disability is to be conducted in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over the current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Accordingly, although the 
Board has thoroughly reviewed all the medical evidence of 
record with respect to the veteran's diabetes mellitus and 
his hypertension, the Board will focus primarily on the most 
recent medical findings regarding the current level of 
impairment attributable to the disability.  

Diabetes Mellitus

Effective on June 6, 1996, the criteria for evaluating 
diabetes mellitus were amended.  Where the law or regulation 
changes after the claim has been filed, but before the 
administrative or judicial process has been concluded, the 
version most favorable to the veteran applies.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The Board will review the 
claim on the basis of both sets of criteria, applying that 
set most favorable to the veteran.

For evaluation of diabetes prior to June 6, 1996, a 40 
percent rating is warranted for moderately severe diabetes, 
requiring large insulin dosage, restricted diet, and careful 
regulation of activities, i.e., avoidance of strenuous 
occupational and recreational activities.  A 60 percent 
rating is warranted for severe diabetes with episodes of 
ketoacidosis or hypoglycemic reactions, but with considerable 
loss of weight and strength and with mild complications, such 
as pruritus ani, mild vascular deficiencies, or beginning 
diabetic ocular disturbances.  A 100 percent rating is 
warranted for pronounced, uncontrolled disease, that is, with 
repeated episodes of ketoacidosis or hypoglycemic reactions, 
restricted diet, and regulation of activities, with 
progressive loss of weight and strength or severe 
complications.  38 C.F.R. § 4.119, Code 7913 (effective prior 
to June 6, 1996).

The revised criteria provide a 40 percent evaluation for 
diabetes mellitus which requires Insulin, a restricted diet, 
and regulation of activities.  The next higher rating of 
60 percent is for assignment when the diabetes requires 
Insulin, restricted diet, and regulation of activities with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
1 or 2 hospitalizations per year or twice-a-month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.  The maximum rating of 
100 percent is provided when the diabetes requires more than 
one daily injection of Insulin, restricted diet, and 
regulation of activities (avoidance of strenuous occupational 
and recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength 
or complications that would be compensable if separately 
evaluated.  38 C.F.R. § 4.119, Code 7913.  

The evidence of record with regard to the disability includes 
the report of a VA examination in September 1993.  At that 
time the veteran stated his medications included Insulin 
70/30, 17 units every afternoon.  The examiner referred to a 
previous examination by him of the veteran in January 1990 at 
which time it was noted that the veteran had been on oral 
agents for diabetes since 1969.  A note in October 1985 
reportedly showed a gradual worsening of impotence for the 
past 2 to 3 years.  An eye examination in October 1985 
reportedly showed a background of diabetic retinopathy of 
both eyes.  When the veteran was seen in October 1989, he was 
given diagnoses of adult-onset diabetes mellitus and 
impotence secondary to the diabetes.  

The veteran stated that Insulin had been added to his 
therapeutic regimen one year previously.  His testing blood 
sugar ran 120/140.  He stated that he had urinary 
incontinence once or twice a week when he could not get 
directly to a rest room.  As for impotence, he stated that he 
used his Erec-aid once or twice a month.  As for high blood 
pressure, the veteran stated that his blood pressure was 
controlled "pretty well."  

Currently, the veteran weighed 204 pounds and was listed as 
66 inches tall.  Reportedly, he had hypoglycemia once a 
month.  He claimed to be on a diabetic diet.  He walked each 
day for one hour.  It was noted that his weight was 
189 pounds in January 1990, while it was 204 pounds at the 
present time.  He described his strength as "failing."  The 
veteran also reported that he had hemorrhoids and varicose 
veins.  

The examination diagnoses were:  Adult-onset diabetes 
mellitus, requiring Insulin for control; history of pulmonary 
tuberculosis, resolved with treatment, no residuals; mild 
essential hypertension, exacerbated by obesity, controlled 
with medication; and impotency secondary to diabetes mellitus 
and a history of smoking.

The veteran was also accorded a visual examination by VA in 
September 1993.  Uncorrected visual acuity was 20/200 in the 
right eye and 10/200 in the left eye at distance.  With 
correction, the right eye read 20/20-3 and the left eye read 
20/20-2 at distance.  Near visual acuity was J1 each eye.  
The pupils were round and equally reactive to light.  Ocular 
motility was full with orthophoria at distance.  Visual 
fields were grossly full to confrontation with a 3-millimeter 
round white target against a black tangent screen.  On slit-
lamp examination, both lenses showed rather severe anterior 
cortical opacity, worse on the left.  Dilated fundus 
examination showed rather sparsely distributed panretinal 
photocoagulation scars on the right eye.  There was a small 
scar of some sort near the right fovea.  The left eye did not 
have panretinal photocoagulation scars, but did have an area 
of photocoagulation scars located temporal to the macula.  
There was a trace of macular distortion.  The optic discs 
appeared satisfactory without neovascularization, regressed 
or otherwise.  Background diabetic hemorrhages and exudates 
were noted.  The impressions were:  Status post panretinal 
photocoagulation for presumed proliferative panretinal 
diabetic retinopathy of the right eye; and background 
diabetic retinopathy of the left eye; and bilateral anterior 
cortical cataracts.  

By rating decision dated in December 1994, the evaluation for 
the veteran's diabetes was increased from 20 percent to 
40 percent disabling, effective July 16, 1991, that being the 
date on which the veteran reportedly started taking Insulin.  

Of record are reports of VA outpatient visits on periodic 
occasions between December 1993 and October 1997.  The 
records reveal the veteran was being followed for his 
diabetes on a periodic basis.  The reports of the visits 
showed some complaints and treatment for peripheral 
neuropathy, bilateral arm weakness, and toenail clippings 
with onychomycosis.  

At the time of one such visit in April 1997, the effects of 
stress, diet, and activity on blood sugars were discussed.  
It was indicated the veteran was showing a good effort, 
continuing with home glucose monitoring.  HgbA.C was 8.0 in 
February 1997.

When the veteran was seen in May 1997 it was indicated that 
his HgbA.C could be better.  At the time of the May visit the 
veteran's weight was recorded as 226 pounds plus.  

He was seen in the diabetic foot clinic in August 1997 for 
complaint of ingrown toenails.  It was stated he had mycotic 
toenails and calluses.  He was given a cream and was to 
return in six months.  When he was seen in October 1997, his 
HgbA.C was 7.9.  This was described as good.  He was to 
return in four months.  

After reviewing the pertinent medical evidence, it is clear 
that the veteran does not present impairment from his 
diabetes mellitus which would warrant the assignment of a 
rating in excess of the 40 percent currently in effect under 
either the new or old criteria.  As noted above, under the 
new criteria, in order to warrant the assignment of a higher 
rating, he would need to show the presence of complications 
with periods of hospitalization or regular visits to a 
diabetic care provider.  This is not shown.  Under the old 
criteria, there would have to be considerable loss of weight 
and other complications, but these are not shown.  The 
medical evidence does not show that he has had any weight 
loss.  In fact, the record reflects that his weight is more 
than desirable.  There has been no indication that he has 
been hospitalized for treatment and evaluation of his 
diabetes and his visits to the diabetic care clinic are on a 
much less frequent visit than twice a month.  The Board, 
therefore, agrees that the 40 percent rating now in effect 
accurately reflects the level of impairment which the veteran 
experiences.  The preponderance of the evidence is against 
the claim for entitlement to a rating in excess of 40 percent 
under either the old or new criteria for the veteran's 
diabetes mellitus at this time.  

Hypertension

In evaluating the veteran's disability for hypertension, the 
RO has utilized Diagnostic Code 7101.  Under that diagnostic 
code, hypertension is rated 10 percent disabling when 
diastolic pressure is predominantly 100 or more.  A minimum 
10 percent rating is also assigned when continuous medication 
is shown necessary for control of hypertension with a history 
of diastolic blood pressure predominantly 100 or more.  A 
20 percent rating is assigned when the diastolic pressure is 
predominantly 110 or more, with definite symptoms.  The next 
higher rating of 40 percent is assigned where the diastolic 
pressure is predominantly 120 or more, with moderately severe 
symptoms.  The maximum rating of 60 percent is authorized 
when the diastolic pressure is 130 or more with severe 
symptoms.  38 C.F.R. § 4.104, Code 7101.  

A review of the pertinent medical evidence reflects that, at 
the time of examination by VA in September 1993, it was noted 
that hypertension had been diagnosed in 1959.  Reportedly, it 
was first treated in 1969.  The veteran stated that his blood 
pressure was controlled "pretty well."  There was no history 
of myocardial infarction or cerebrovascular accident.  
Currently, blood pressure while sitting was 190/88, while 
standing was 182/85, and while recumbent was 175/85.  It was 
noted that the veteran weighed 204 pounds and was 66 inches 
tall.  The pertinent diagnosis was mild essential 
hypertension, exacerbated by obesity, controlled with 
medication.  

Additional evidence of record includes the report of a VA 
examination in September 1997.  The veteran's complaints 
included shortness of breath and chest pain.  Heart rate was 
90 while sitting and blood pressure in the sitting position 
was 150/60.  While standing, blood pressure was 145/65.  
While recumbent, blood pressure was 140/58.  Examination of 
the heart showed a regular rate and rhythm.  There were no 
gallops, although there was a Grade II/VI systolic ejection 
murmur which radiated to the right sternal border.  The 
murmur was harsh in sound quality and his apical beat was 
beyond the midclavicular line.  The examination diagnoses 
included hypertension.  

The reports of the outpatient visits dated in the 1990's 
which are of record reflect periodic blood pressure readings, 
with no showing of diastolic pressure being predominantly 100 
or more.  

The veteran was accorded a rating examination by VA in July 
1998.  The claims folder was available for review.  He 
described increasing chest pain and shortness of breath on 
exertion over the past few months.  He denied a history of 
congestive heart failure.  He reported he was taking multiple 
medications, including Clonidine and Verapamil for the 
treatment of his hypertension and his angina.  On examination 
he was described as an obese individual who was in no 
apparent distress.  Heart rate was 90 while sitting and blood 
pressure was 170/80 in that position.  While standing, blood 
pressure was 174/84.  While recumbent, the pressure was 
160/72.  The examiner stated that, in summary, the veteran 
had a history of hypertension and a systolic ejection murmur.  
The pertinent diagnosis was hypertension.  

The criteria for evaluating hypertension changed, effective 
January 12, 1998.  Under the criteria in effect subsequent to 
that time, an evaluation of 10 percent is assigned if the 
diastolic pressure is predominantly 100 or more, or the 
systolic pressure is predominantly 160 or more, or a minimum 
evaluation of 10 percent is in order for an individual with a 
history of diastolic pressure predominantly 100 or more who 
requires continuous medication for control.  A 20 percent 
rating is for assignment when the diastolic pressure is 
predominantly 110 or more or the systolic pressure is 
predominantly 200 or more.  The next higher rating of 
40 percent is assigned when the diastolic pressure is 
predominantly 120 or more.  The maximum rating of 60 percent 
is authorized when the diastolic pressure is predominantly 
130 or more.  38 C.F.R. § 4.104, Code 7101.  

Based on a review of the entire record, the Board finds that 
the veteran's diastolic blood pressure is not predominantly 
110 or more.  Also, there is no showing that his systolic 
pressure is predominantly 160 or more.  Therefore, the Board 
concludes that the criteria for a schedular rating in excess 
of 10 percent for essential hypertension under either the old 
or the new criteria have not been met.  

The Board notes that the rating schedule recognizes 
hypertension requiring the use of medication for control as a 
compensable level of disability, as manifested by the current 
rating of 10 percent.  The rating schedule, however, does not 
provide for the assignment of a rating based on what the 
manifestations of the hypertension would be if the veteran 
were to discontinue his medication.  


ORDER

Service connection for coronary artery disease is denied.  

Service connection for hearing loss of the left ear is 
denied.

Service connection for gum disease is denied.

A rating in excess of 40 percent for diabetes mellitus is 
denied.

A rating in excess of 10 percent for hypertension is denied.  


		
	Robert E. Sullivan
	Member, Board of Veterans' Appeals




 Department of Veterans Affairs

